and appendix on May 19, June 18, and July 20, 2015. The court's July 24,
                2015, order granting a third extension of time directed Sterling to file the
                opening brief and appendix on or before August 3, 2015. On August 3,
                2015, Sterling filed a motion for a fourth extension of time. In his motion,
                Sterling represented that the opening brief and appendix would be ready
                for filing on August 4, 2015. By August 7, 2015, Sterling had not
                submitted the opening brief and appendix for filing, nor had he otherwise
                communicated with this court. Accordingly, on August 7, 2015, this court
                issued an order directing Sterling to file the opening brief and appendix by
                August 10, 2015. The order stated that the court is not inclined to grant
                any further extensions of time, and cautioned Sterling that failure to
                comply may result in the imposition of sanctions, including dismissal of
                the appeal. On August 10, 2015, Sterling filed a partial appendix, but no
                opening brief. On August 17, 2015, Sterling filed a motion for a fifth
                extension of time and submitted the opening brief and remainder of the
                appendix for filing.
                            Respondents in Docket No. 66211 have filed a motion to
                dismiss the appeal in Docket No. 66211 based on Sterling's failure to abide
                by this court's rules and orders. Sterling opposes the motion, contending
                that he has shown good cause, in his untimely motion for a fifth extension
                of time, for this court to grant the motion and file the late-submitted brief
                and appendix. Respondents have filed a reply. Cause appearing, we grant
                respondents' motion. See Huckabay Props., Inc. v. NC Auto Parts, LLC,
                130 Nev. Adv. Op. 23, 322 P.3d 429, 434-36 (2014) (addressing the failure
                to follow court rules in declining to reconsider an order dismissing
                consolidated appeals based on such failure). The appeal in Docket No.
                66211 is hereby dismissed. The clerk of this court shall return, unfiled,

SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                 the opening brief and volume 4 of the appendix received in E-flex on
                 August 17, 2015. Appellants in Docket No. 67091 shall have 45 days from
                 the date of this order to file and serve the opening brief and appendix.
                 Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1).
                 Failure to comply may result in the imposition of sanctions.
                             It is so ORDERED.


                                                 eLatekr°•"•7j.
                                         Parraguirre



                 Douglas
                                            J
                                                           Cherry
                                                                    C e--
                                                                       6017--




                 cc:   Hon. Michelle Leavitt, District Judge
                       Janet Trost, Settlement Judge
                       Sterling Law, LLC
                       Nettles Law Firm
                       Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                       Messner Reeves LLP
                       Eighth District Court Clerk




SUPREME COUFtT
        OF
     NEVADA

                                                       3
(0) 1947A